Citation Nr: 1706455	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  09-30 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, including as secondary to service-connected sacroiliac tendonitis.

2.  Entitlement to service connection for bilateral heel spurs.

3.  Entitlement to an initial compensable rating for right knee patellar tendonitis and osteoarthritis prior to July 18, 2013, and in excess of 10 percent therefrom.

4.  Entitlement to a rating in excess of 20 percent for sacroiliac tendonitis.

5.  Entitlement to service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2008, February 2012, and January 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The December 2008 rating decision denied entitlement to service connection for a left hip condition.  The February 2012 rating decision confirmed and continued a 20 percent rating for sacroiliac tendonitis.  The January 2013 rating decision denied entitlement to service connection for bilateral heel spurs, as well as granted service connection and a compensable rating, effective April 20, 2012, for right patellar tendonitis.  In a subsequent June 2014 rating decision, the RO granted an increased rating of 10 percent for right knee patellar tendonitis and osteoarthritis, effective July 18, 2013.

In April 2015, the Board remanded the issues in order for the Veteran to be scheduled for her requested Board hearing.  In September 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record.  

In an April 2016 rating decision, the RO denied entitlement to service connection for major depressive disorder.  In July 2016, the Veteran filed a timely notice of disagreement with the April 2016 rating decision.  The Veteran has not been provided with a Statement of the Case that addressed the issue and the Board is required to remand, rather than refer, the issue to the attention of the agency of original jurisdiction (AOJ).  See Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issues of entitlement to a disability rating in excess of 10 percent for right knee patellar tendonitis and osteoarthritis from July 18, 2013, entitlement to an increased rating in excess of 20 percent for sacroiliac tendonitis, and entitlement to service connection for major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  The Veteran currently has left hip osteoarthritis/trochanteric bursitis that is related to an in-service injury.

2.  The Veteran does not have a bilateral heel spur disability that is related to service.

3.  Prior to July 18, 3013, the Veteran's right knee patellar tendonitis and osteoarthritis disability was manifested primarily by pain.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for left hip osteoarthritis/trochanteric bursitis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2016).

2.  The criteria for establishing service connection for bilateral heel spurs have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for a rating of 10 percent, but no higher, prior to July 18, 2013 for right knee patellar tendonitis and osteoarthritis have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.16, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5210-5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, VA's duty to notify was satisfied by letters in February 2008, March 2011, June 2012, and September 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, (West 2014); 38 C.F.R. § 3.159 (2016); see also the Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The duty to assist was met through the collection of pertinent treatment records and by providing the Veteran adequate examinations in March 2011, July and October 2012, June and July 2013, and March 2016.  


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Left hip disorder, to include as secondary to service-connected sacroiliac tendonitis

The Veteran contends that service connection is warranted for a left hip disorder as a result of an in-service injury.  Specifically, the Veteran asserts that the injury was incurred when she fell off of a truck.  Service treatment records (STR's) show that in 1981 the Veteran was diagnosed with sacroiliac joint dysfunction/trochanteric bursitis.  VA treatment records reflect that the Veteran has consistently sought treatment for and complained of hip pain.  

A March 2011 VA examination for the Veteran's service-connected sacroiliac tendonitis indicates that after physical examination and a review of x-ray results, the examiner changed the diagnosis from sacroiliac tendonitis to bilateral sacroiliitis with osteoarthritis of the hips.  The examiner specifically stated the change in diagnosis to include the hips was a result of the progression of the previous diagnosis.  

A July 2012 VA examiner noted the 1981 in-service diagnosis of sacroiliac joint dysfunction/trochanteric bursitis.  The examiner opined that it was at least as likely as not that the Veteran's current hip condition was related to the traumatic in-service fall and resulting in-service diagnosis of sacroiliac joint dysfunction.  The rationale provided was that a review of the history of the fall shows onset of low back and hip pain was consistent with traumatic sacroiliac joint dysfunction, as well as an indication in the records of complaints of left buttock pain and sacral tenderness.  

A February 2015 VA opinion reflects that the examiner found it was less likely as not the Veteran's hip condition was related to the in-service fall.  The rationale provided was that the 1981 in-service fall resulted in a simple, uncomplicated contusion that the Veteran recovered from.  The examiner further stated that the trochanteric bursitis was not a continuation of the in-service injury and it was not incurred in or caused by the in-service fall.  Unfortunately, the Board finds this opinion and rationale inadequate as the examiner did not address the other hip diagnosis of osteoarthritis in the hip and there was no opinion provided as to whether the Veteran had a left hip condition that was caused or aggravated by her service-connected sacroiliac tendonitis.  

At a March 2016 VA hip examination, the Veteran was diagnosed with trochanteris pain syndrome of the left hip and noted a 2010 diagnosis of chronic left hip strain.  The examiner provided a negative opinion for direct service connection for the left hip with the rationale that the condition did not begin during active duty and therefore was not directly related to military service, the hip condition was not related to muscular and or renal flank pain, and the pelvis and hip were not affected.  As for secondary service connection, the examiner opined that it was less likely than not that the Veteran's chronic left hip strain with trochanteric bursitis was related to her service-connected sacroiliac tendonitis.  The rationale provided was that there is no change in gait or compensation, and no leg discrepancy.  Unfortunately, the Board finds this opinion inadequate as it does not provide an opinion as to whether the left hip condition has been aggravated by the service-connected sacroiliac tendonitis disability.  

The Board finds the March 2011 and July 2012 VA opinions to be more probative, and therefore service connection is warranted for left hip osteoarthritis/trochanteric bursitis.  Although there are two negative opinions, those opinions are considered to be inadequate because they do not fully address secondary service connection.  Specifically, both the February 2015 and March 2016 opinions neglect to provide an opinion on whether the Veteran's left hip condition was aggravated by her service-connected sacroiliac tendonitis.  On the contrary, the Board finds the March 2011 and July 2012 opinions more probative as these opinions were based on evaluation of the Veteran, consideration on the history of the in-service injury and progression of the service-connected disability, and provided an adequate rationale.  Therefore, the Board finds that the medical evidence supports the Veteran's claim and service connection for left hip osteoarthritis/trochanteric bursitis is granted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Bilateral heel spurs

The Veteran has asserted that she has bilateral heel spurs as a result of her military service.  Specifically, the Veteran testified at her September 2016 Board hearing that she began to have pain shortly before separation from service.  

A review of the Veteran's STR's does not demonstrate any complaints of, treatment for, or diagnosis of bilateral heel spurs during military service.  VA treatment records do not show any treatment for a foot condition until 2011.  A February 2011 x-ray of the right foot showed mild first metatarsophalangeal joint degenerative changes with a small bunion, a calcaneal heel spur, and mild pes planus.  An August 2011 VA treatment notes reflects the Veteran reported that she used arch supports for a heel spur and flat foot, and an October 2011 treatment note shows treatment for plantar fasciitis of the right foot.  

An October 2012 Miscellaneous Foot Disability Benefits Questionnaire (DBQ) reflects that the Veteran reported that she began to have pain in her right foot in 2010 and was diagnosed with plantar fasciitis in March 2011.  No other diagnosis was provided for a foot condition.  The Veteran also stated she worked in housekeeping at the VA and is on her feet 8 hours per day.  

In light of the evidence above, the Board finds that the evidence does not demonstrate the Veteran's diagnosis of calcaneal right heel spur in February 2011 is related to military service, and therefore service connection for bilateral heel spurs is not warranted.  Although the Veteran testified that her foot pain began shortly before she separated from military service, at the VA foot examination she stated her pain began in 2010.  Additionally, there is no evidence of any foot treatment or diagnosis of any condition until 2010 at the earliest, more than 25 years after separation from service, and any foot diagnosis the Veteran does have is of the right foot only.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Entitlement to a compensable rating for right knee patellar tendonitis and osteoarthritis prior to July 18, 2013

Prior to July 18, 2013, the Veteran's right knee disability was assigned a noncompensable rating.  

At a July 2012 VA knee examination the Veteran reported that she was in constant pain.  On physical examination she had full range of motion, to include flexion, and was able to perform repetitive use testing with no additional limitation in range of motion.  There was no functional loss noted and instability testing was normal.  Diagnostic testing did not reveal evidence of degenerative or traumatic arthritis and a complete right knee X-ray was negative.  The Veteran reported she used a brace regularly for knee and back stability.  

A July 18, 2013 VA knee examination reflects a diagnosis of bilateral knee degenerative joint disease and bilateral knee patellar maltracking.  The Veteran reported knee pain and flare-ups in the form of achy, sharp paint with movement and ambulating up and down steps.  The Veteran's right knee flexion was to 120 degrees with evidence of painful motion at 100 degrees, and the right knee had full extension.  Repetitive use testing was not performed at the examination.  There was pain on palpation and functional limitations were noted as deformity, disturbance of locomotion, and interference with sitting, standing, or weight bearing.  Joint stability tests were normal.  Imaging studies showed bilateral knee degenerative arthritis.  

The Board notes that while the Veteran's July 2012 VA knee examination did not show right knee symptoms that warranted a compensable rating, the Veteran's right knee disability rating was increased to 10 percent effective July 18, 2013 in a June 2014 rating decision based on a July 2013 VA knee examination which showed painful motion.  The Veteran also testified at the September 2016 Board hearing that she had painful motion of the right knee at the time she appeared at the July 2012 VA examination as well.  

Given that the Veteran testified that she had painful motion prior to July 18, 2013, and the Veteran was subsequently granted an increased rating to 10 percent based on the July 2013 VA examination for painful motion, the Board finds the Veteran should be afforded the benefit of the doubt and a disability rating of 10 percent, but no higher, prior to July 18, 2013 is warranted.  


ORDER

Service connection for left hip osteoarthritis/trochanteric bursitis is granted.

Service connection for bilateral heel spurs is denied.

An initial rating of 10 percent, but no higher, prior to July 18, 2013 is granted for right knee patellar tendonitis and osteoarthritis, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the issues of entitlement to a rating in excess of 10 percent for right knee patellar tendonitis and osteoarthritis on and after July 18, 2013 and entitlement to a rating in excess of 20 percent for sacroiliac tendonitis.  

At the outset, the Board notes for the reasons explained in the introduction, a Statement of the Case needs to be issued on the issue of entitlement to service connection for major depressive disorder.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Entitlement to a rating in excess of 10 percent for right knee patellar tendonitis and osteoarthritis on and after July 18, 2013

The Veteran contends that her right knee disability is more disabling than the current 20 percent disability rating would suggest.  At the September 2016 Board hearing the Veteran testified that she is unable to straighten her leg, do any prolonged standing, and falls at least twice a month due to instability.  

As the Veteran's statements suggest a worsening of her right knee symptoms, the Board finds that the last VA examination in July 2013 may not reflect the current state of the Veteran's right knee disability.  Additionally, the Board finds the July 2013 VA examination inadequate as it does not include range of motion testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint as required by 38 C.F.R. § 4.59.  The United States Court of Appeals for Veterans Claims determined that the final sentence of 38 C.F.R. § 4.59, requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, a new VA examination is necessary that includes joint stability testing with results, and range of motion testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  

Entitlement to a rating in excess of 20 percent for sacroiliac tendonitis

The Veteran contends that her sacroiliac tendonitis disability is more disabling than the current 20 percent rating would suggest.  Specifically, at the September 2016 Board hearing, the Veteran testified that is was very difficult to move in any direction whether to lean over, bend down, or rotate, stating that she doesn't wear shoes with laces anymore because she can't bend over to tie them.  She also stated the pain resulted in her not being able to sleep on her left side or her back, she had difficulty performing household duties and chores, to include any cooking or cleaning that required prolonged standing or bending, and that she had increasing back pain that went down into her left hip and knee.  She also stated she has been using a brace and a cane to assist with ambulation since 2014.  As the Veteran's statements suggest a worsening of her low back disability symptoms, the last VA examination in June 2013 may not reflect the current state of the Veteran's low back disability.  As such, the Board finds it is appropriate to afford the Veteran a new VA examination to evaluate the current severity of her low back disability.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records that are not already associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of the Veteran's service-connected right knee patellar tendonitis and osteoarthritis disability.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.

Specifically, the examiner should include joint instability testing results (Lachman's, McMurray's, and Drawer), as well as test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for both the right knee and the left knee.  

The examiner should comment as to the extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups, expressed as additional range of motion loss, if possible.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

3.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of the Veteran's service-connected sacroiliac tendonitis disability.  The claims folder, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  All indicated studies and tests should be performed.  The examiner should provide complete rationale for all conclusions reached.  The examination report must reflect completion of all pertinent portions of the disability benefits questionnaire. 

4.  Issue a Statement of the Case with regard to the issue of entitlement to service connection for major depressive disorder.  Inform the Veteran of her appeal rights and that she must perfect an appeal if she desires appellate review of this issue.  Thereafter, this issue should be returned to the Board for further appellate review only if the appeal of the service connection major depressive disorder issue is perfected.

5.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


